In habeas corpus proceedings it appears that on April 4, 1925, by decree the bonds of matrimony between Chris Fagg and Nora Fagg were dissolved; that "on the 5th day of December, A.D. 1927, being after final *Page 1118 
decree of divorce had been granted to Chris Fagg the said Nora Fagg, his former wife, filed a petition by way of supplement to the original divorce suit praying therein that Chris Fagg be required to pay her a reasonable sum for the support of the minor child, John Fagg, and also that Chris Fagg be required to pay her a certain sum as attorney fees necessarily incurred in bringing the above mentioned petition;" that on August 31st, 1928, the court ordered Chris Fagg to pay to Nora Fagg "as counsel fees the sum of $600.00." On December 16, 1929, the following decree was rendered:
    "This cause coming on to be heard for rule to show cause heretofore issued from this court upon petition filed by the defendant, Nora Fagg, and it satisfactorily appearing to the court that the complainant, Chris Fagg, has failed to pay the sum of six hundred dollars ($600.00), counsel fees to the said defendant, as heretofore ordered, and has failed and refused to file supersedeas bond, it is
    "Therefore ordered that the said Chris Fagg be and is hereby adjudged in contempt of court, and it is further
    "Ordered, adjudged and decreed that the said Chris Fagg be confined to the county jail in the county of Palm Beach County, State of Florida, until payment of the said six hundred dollars ($600.00) attorney fees due to the defendant, Nora Fagg, or until further orders of the court."
It thus appears that after the divorce decree became final and effective, in a proceeding brought by the former wife against the former husband concerning the support of a minor child of the parties, the court decreed attorney fees against Chris Fagg in favor of Nora Fagg who *Page 1119 
brought the petition relative to support for the minor child. There was no authority of law for so decreeing attorney fees in a subsequent and different proceeding brought after the divorce was effective. See Carson v. Oldfield, decided at this term.
The petitioner will be discharged.
STRUM AND BUFORD, J. J., concur.
TERRELL, C. J., AND ELLIS AND BROWN, J. J., concur in the opinion and judgment.